Citation Nr: 0031597	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-49 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran has active service from March to December 1965.

The matter of entitlement to nonservice-connected pension 
benefits is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Salt Lake City, Utah.  The veteran also perfected an appeal 
with respect to the matter of entitlement to service 
connection for systemic or discoid lupus erythematosus; 
however, the Board denied that in a decision dated in August 
1998, which became final absent the veteran's appeal to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  See 
38 U.S.C.A. § 7104(b) (West 1991).


REMAND

The veteran in this case argues she is entitled to 
nonservice-connected pension benefits based on multiple 
disabilities rendering her unemployable, primarily lupus.  

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to disabilities that are not the result 
of her own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991).

The Court has provided an analytical framework for 
application in pension cases.  See Talley v. Derwinski, 2 
Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests", a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.15 (2000) 
and mandates that total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  The unemployability (or 
subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 
C.F.R. §§ 3.321(b)(2) and 4.17 (2000) and mandates that where 
it is shown that a veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 (2000), and it is shown that 
they are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantially gainful employment.  To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to non 
service-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

The veteran in this case was born in July 1943 and has the 
equivalent of two years of college education.  She has work 
experience as a file clerk, typist, administrative aid, 
childcare provider, cab driver and dispatcher.  Recent 
examination reports reflect that she continued to work in a 
limited capacity as a census worker.  

The veteran has been rated for the following disabilities:  
discoid lupus erythematosus, evaluated as 10 percent 
disabling; a mood disorder, characterized as a depressive 
disorder with histrionic personality disorder, evaluated as 
30 percent disabling; fibromyalgia, evaluated as 10 percent 
disabling; residuals of a left ankle fracture, evaluated as 
10 percent disabling; and, hypertension, evaluated as 
10 percent disabling.  These disabilities combine to a 50 
percent disability rating.  

Although recognizing employment limitations due to background 
and age, physicians have indicated that the veteran's mood 
disorder does not in and of itself render her unemployable 
and that her lupus restricts her only from exposure to 
sunlight/outdoor-type employment.  Records reflect that the 
veteran's hypertension has been characterized as benign, 
without complications, and also question whether veteran does 
not, in fact, have fibromyalgia that is disabling.  The 
record does, however, indicate that the veteran has bilateral 
hip arthritis resulting in a restriction from heavy lifting 
and also indicate that she is diagnosed with obesity.  Such 
physical problems have not been rated.  Also, the veteran 
claims past neurologic damage to her left wrist, a disability 
that has not been considered or addressed by the RO in rating 
decisions or by the recent VA medical examinations.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(a)(1)-(3)).  Such duty includes obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A(d)).  In a nonservice-connected pension 
case, VA's duty to assist specifically includes obtaining an 
opinion as to the effect of all of a veteran's 
disability/disabilities on her ability to work.  See, e.g., 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16 (2000).  

The existing claims file currently contains no opinion based 
on consideration of the combined impact of all the veteran's 
demonstrated and claimed disabilities on her employability.  
Thus, further development pertinent to that question is 
necessary in this case.

Accordingly, this case is returned for the following:

1.  The RO should contact the veteran and 
advise her she has the right to submit 
additional evidence and argument on the 
matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised to submit 
and/or identify and provide the 
appropriate release for additional 
records pertinent to the severity of her 
claimed disabilities and/or the impact of 
such on her ability to maintain 
employment.  

2.  The RO should schedule a general 
medical examination for the veteran.  The 
entire claims file and a separate copy of 
this remand MUST be made available to the 
examiner in conjunction with the 
examination.  The examiner should 
identify all existing disabilities, 
physical and mental, and evaluate the 
severity of each of, particularly as such 
results in impairment of industrial 
capacity.  The examiner is requested to 
comment on whether any individual 
disability or any combination of such 
preclude the veteran from gainful 
employment, taking into account her age 
and educational, and vocational 
backgrounds.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After all indicated development has 
been completed, to the extent possible, 
the RO should review the record to ensure 
that such is adequate for appellate 
review.  The RO is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  After any indicated 
corrective action has been completed, the 
RO should  re-adjudicate the veteran's 
claim of entitlement to pension benefits, 
considering whether referral is warranted 
under 38 C.F.R. § 3.321, and ensuring 
that all of the veteran's disabilities 
have been separately rated.  If the 
benefit sought on appeal remains denied 
the veteran and her representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran is advised that the examination requested 
in this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim.  38 
C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


